Citation Nr: 0407175	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  99-15 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an original rating higher than 10 percent for 
residuals of a gunshot wound of the left hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1964 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that determination, the RO granted 
the appellant's claim of entitlement to service connection 
for residuals of a gunshot wound of the left hand, and 
assigned the disability a 10 percent evaluation.  The 
appellant disagreed and this appeal ensued.  

In June 2001, the appellant testified at a hearing before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and to render a decision in this case.  
A transcript of the hearing is of record.  

In August 2001, the Board remanded the case for further 
evidentiary development.  (Additional procedural matters 
relevant to the case are discussed in the Board's August 2001 
remand.)  Because the development ordered has not been 
completed, the Board herein REMANDS the case to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., for 
further evidentiary development and adjudication.  VA will 
notify the appellant if further action is required.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2003).


REMAND

The appellant testified at the June 2001 hearing that he 
received disability benefits from the Social Security 
Administration (SSA) for a hip disability.  In its August 
2001 remand, the Board directed the RO to contact the 
appropriate SSA office and obtain copies of the medical and 
other records that were considered in deciding a claim for 
disability benefits, including a copy of the decision itself.  
The Board noted that, though the benefits were predicated on 
a hip disability, the decision and supporting evidence might 
also address the severity of the left hand disability, and 
that it was impossible to make this preliminary determination 
(i.e., relevance) in the absence of the records.  

In October 2001, the RO directed its inquiry to the SSA 
National Records Center in Kansas City, which apparently 
forwarded the request to the SSA "OCO ODO Special Workgroup 
IRG VA Project".  In November 2001, SSA informed VA it had 
forwarded the request to "Module 27" so that the record 
could be requested from the Federal Record Center, and 
indicated that 60 days was required for a response.  In the 
absence of a response, VA initiated a follow-up request in 
September 2002.  SSA again routed the request to SSA "OCO 
ODO Special Workgroup IRG VA Project".  In November 2002, VA 
received a reply from the National Records Center reporting 
that the "request has been forwarded to the appropriate 
office.  Any follow-ups should be directed to SSA OCO ODO 
Special Workgroup", and listed contact information.  Upon a 
third follow-up request, SSA replied that the folder housed a 
disability benefits application, with the further notation 
"W/E Denied".  The meaning of this notation is not clear, 
though it is apparent that the material provided (simply a 
copy of an application received at SSA in September 1996) did 
not include documents required by the Board's remand (a copy 
of the decision denying the benefit or the evidence 
supporting that decision).  

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In the 
August 2001 remand, the Board directed that the RO obtain 
from SSA copies of the medical and other records that were 
considered in deciding a claim for disability benefits, 
including a copy of the decision itself.  Such copies are not 
of record, and the responses noted above do not indicate that 
such copies cannot be located or do not exist.  



In view of the foregoing, this case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  Convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  Contact the SSA and obtain copies of 
the medical and other records that were 
considered by that agency in deciding the 
veteran's claim for disability benefits, 
including a copy of the decision itself.  
Associate all pertinent documents 
obtained with the claims file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim de novo.  
If the benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



